DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the carriage and framework recited in claims 24-25, 29-32 and the two devices recited in claim 33-34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15 and 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thewlis et al. 4,786,087.
In regard to claim 11, Thewlis et al. discloses a clamp (“configured to be movably fastened to a carriage for a ground drilling device having a framework on which the ground drilling device  may be arranged at start-up or in operation” is considered intended use language that carries little patentable weight in an apparatus claim.  If the applied prior art is capable of fulfilling the intended use limitations of the claim, it is deemed to anticipate those intended use limitations.  The clamp of Thewlis et al. has the same shape and structure of the present invention and would therefore be able to perform the “intended use” language of the claim, in the same manner as that of the present invention, as is therefore deemed to anticipated the intended use limitations), comprising:
a flexible section 42 comprising an elastic jacket including a contact surface “for contacting a housing of a percussion drilling device to be clamped” is also considered intended use language), wherein the contact surface of the elastic jacket is adaptable to form a frictional 
a tubular rigid wall section 35;
a planar sealing element 36 within the tubular rigid wall section 35
wherein the flexible section 42 is coupled to the rigid wall section to form a pressure chamber, and wherein the rigid wall section acts as a counter-bearing to said flexible section when a pressure medium is supplied to said pressure chamber to form a frictional connection between the elastic jacket and the housing of the precussion drilling device to be clamped,
wherein a circumferential edge of the sealing element contacts the rigid wall 35 within the tubular rigid wall section 35.
In regard to claim 15, wherein the flexible section 42 is coupled to an interior of the rigid wall section 35 and moves inward relative to the rigid wall section 35 as the pressure medium is supplied to the pressure chamber.
In regard to claim 17, wherein the elastic jacket 42 comprises one of a single layer material.
In regard to claim 18, the sealing element 36 is installed at an end of the clamp 35 and is configured to act as a stopper to enclose the end of the clamp 35.
In regard to claim 19, wherein the sealing element 36 includes a connector 43 for connecting to a pressure medium source to provide fluid communication via said connector between the pressure chamber 42 and the pressure medium source.
In regard to claim 20, wherein the sealing element 36 includes an opening through which a portion of the housing of a percussion drilling device to be clamped may pass (a housing could pass through where 20 is inserted).

In regard to claim 21, wherein the elastic jacket 42 is configured to fully surround the housing of the percussion drilling device to be clamped (jacket 42 is the same shape and operates in the same as the present invention and is configured to surround a percussion drilling device in the same manner as the present invention surrounds element 48a).
In regard to claim 22, wherein the elastic jacket 42 is configured to partially surround a housing of a percussion drilling device to be clamped (jacket 42 encompases portion 48a, but not portion 48b).
In regard to claim 23, the rigid wall section and flexible section include a connector 43 for connecting to a pressure source.
Allowable Subject Matter
Claims 12-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-39 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 15 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679